Citation Nr: 0012341	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-48 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for right 
ear hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

3.  Entitlement to a disability rating in excess of 10 
percent for right ear otitis media.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1976.

The veteran was granted service connection for right ear 
hearing loss and right ear otitis media by a March 1980 
rating decision.  He was subsequently granted service 
connection for tinnitus by a March 1994 rating decision.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California. 

As an additional matter, it is noted that the veteran 
indicated he wanted a hearing before a Member of the Board on 
his November 1996 VA Form 9, Appeal to the Board.  By a June 
1998 statement, the veteran stated that he wanted this to be 
a videoconference hearing.  Further, he indicated by a August 
1998 statement that he also desired a personal hearing before 
a Hearing Officer at the RO prior to his hearing before a 
Member of the Board.  Thereafter, he was scheduled for a 
hearing before a Hearing Officer at the RO in October 1998, 
as well as a videoconference hearing before a Member of the 
Board in April 2000.  However, the evidence shows that he 
failed to appear for both of these hearings.  Accordingly, 
his request for a personal hearing is deemed withdrawn.


FINDINGS OF FACT

1.  The veteran has been granted the maximum schedular rating 
possible for both his right ear otitis media and his tinnitus 
pursuant to VA regulations.

2.  The evidence does not show, nor has the veteran alleged, 
that his right ear otitis media or his tinnitus have resulted 
in an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right ear otitis media are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.87, Diagnostic Codes 6200, 
6210 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.10, 4.87, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's right ear hearing loss, right ear otitis media, and 
tinnitus claims are well-grounded.  Because these claims are 
well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to his case.  38 U.S.C.A. 
§ 5107(a).  Here, for the reasons stated below, the Board 
finds that no additional development is necessary regarding 
the otitis media and tinnitus claims, but that additional 
development is necessary for the veteran's right ear hearing 
loss claim.

Service connection was granted for right ear hearing loss and 
right ear otitis media by a May 1980 rating decision.  
Noncompensable (zero percent) ratings were assigned for both 
disabilities, effective September 12, 1977.

Service connection was granted for tinnitus by a March 1994 
rating decision.  A 10 percent disability rating was 
assigned, effective July 21, 1993, pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.

In the May 1996 rating decision, the RO denied compensable 
ratings for the right ear hearing loss and right ear otitis 
media.  By an August 1998 rating decision, the veteran was 
granted a 10 percent disability rating for his right ear 
otitis media, effective January 10, 1994, pursuant to the 
criteria found at 38 C.F.R. § 4.87, Diagnostic Codes 6200 and 
6210.  A temporary total rating was assigned for the 
disability pursuant to 38 C.F.R. § 4.30, effective January 
29, 1997.  It was reduced back to 10 percent effective March 
1, 1997.  The Board notes that the RO informed the veteran 
that this action granted the benefits he was seeking in his 
appeal on this issue, and that if he was still not satisfied 
and wished to continue his appeal to please let them (the RO) 
or his representative know as soon as possible, but not later 
than one (1) year from the date of notification.  Further, 
the RO informed the veteran that if they did not hear from 
him, then they would assume that he was satisfied with the 
decision and would take no further action.  No subsequent 
communication appears on file from the veteran regarding his 
otitis media claim.

The Board also notes that in the May 1996 rating decision, 
the RO mistakenly labeled the veteran's tinnitus as being 
noncompensable, and found that the veteran was not entitled 
to a compensable rating for this disability either.  By the 
time of an April 1999 rating decision, the RO correctly noted 
that the veteran had a 10 percent disability rating for his 
tinnitus, and confirmed and continued this rating.  However, 
the RO mistakenly stated that the rating for the tinnitus had 
been increased to 10 percent by the August 1998 rating 
decision.  No such action was taken by the August 1998 rating 
decision; the only issue addressed by the August 1998 rating 
decision was right ear otitis media.  Nevertheless, the RO 
informed the veteran that this "increased disability 
evaluation for tinnitus" was a full grant of the benefits 
sought on appeal, and that the appeal was considered 
withdrawn.  The veteran was notified of this decision by a 
correspondence dated in May 1999.  Additionally, this 
communication specifically informed the veteran that if he 
thought this decision was wrong, then he should write and 
tell the RO why.  It was also noted that a VA Form 4107 was 
enclosed which explained the veteran's right to appeal.  No 
subsequent communication appears on file from the veteran 
regarding his tinnitus.

It is further noted that the RO determined in both the August 
1998 and April 1999 rating decisions that the veteran's claim 
did not warrant submission to the VA central office for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).

The Board notes that neither the veteran nor his 
representative objected to the RO's determination that he had 
received a full grant of benefits for his service-connected 
otitis media and tinnitus.  Furthermore, the RO informed the 
veteran that if he did not agree with either the August 1998 
or the April 1999 rating decisions, then he should inform the 
RO in writing; i.e., he was requested to provide additional 
evidence.  Since no further communication appears to have 
been received from the veteran for either of these issues, it 
appears that the veteran has abandoned them.  See 38 C.F.R. 
§ 3.158.  Even if the veteran had disagreed with the RO's 
action regarding his otitis media and tinnitus claims, the 
Board finds that he is not entitled to a disability rating in 
excess of 10 percent for either of these disabilities.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") held that regarding a claim for an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded."  Id. at 38.  Here, the Board notes 
that a 10 percent is the maximum schedular rating available 
for the veteran's otitis media, and his tinnitus, under the 
pertinent VA regulations.  38 C.F.R. § 4.87, Diagnostic Codes 
6200, 6210, 6260.  Thus, as a matter of law, the veteran 
cannot receive a schedular rating in excess of 10 percent for 
either his right ear otitis media or his tinnitus.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding extraschedular consideration, the Board notes that 
the provisions of 38 C.F.R. § 3.321(b)(1) provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the instant case, the 
Board notes that there is no evidence to support a finding, 
nor has the veteran alleged, that either of these 
disabilities results in marked interference with employment.  
The only hospitalization shown by the evidence on file 
occurred in January 1997, for which the veteran has already 
been granted a temporary total rating pursuant to 38 C.F.R. 
§ 4.30.  Consequently, the Board concurs with the RO's 
determination that the veteran is not entitled to an 
extraschedular rating for either his right ear otitis media, 
nor his tinnitus.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for disability ratings in excess of 10 percent for his right 
ear otitis media, and his tinnitus, and must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.

Entitlement to a disability rating in excess of 10 percent 
for right ear otitis media is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

With respect to the veteran's right ear hearing loss, the 
Board notes that the evidence on file contains VA medical 
treatment records which cover a period up to and including 
March 1997.  Further, the veteran was accorded a VA audio 
examination in June 1997, and a VA audio-ear disease 
examination in July 1997.  However, no competent medical 
evidence is on file since that time regarding the nature and 
severity of the veteran's right ear hearing loss.  The Board 
notes that in claims for increased ratings the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  Since the last VA 
examination for disability evaluation purposes was conducted 
almost three years ago, the Board is of the opinion that the 
evidence on file may not accurately reflect the current 
severity of the veteran's service-connected right ear hearing 
loss.  Thus, the Board finds that the claim needs to be 
remanded for a new examination.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right ear 
hearing loss since March 1997.  After 
securing the necessary release, the RO 
should obtain these records.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for an 
examination to determine the current 
nature and severity of his right ear 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



